PER CURIAM:
The issue in this case is whether the district court erred in denying summary judgment based on qualified immunity to Officers Ryan Robinson and Michael Mendez of the Miami-Dade Police Department. The officers assert that the court should have disregarded Latasha Cure’s deposition testimony under the sham affidavit rule and then granted summary judgment to them based on their qualified immunity defense. Assuming that the sham affidavit rule applies in these kind of circumstances, we conclude that the district court did not abuse its discretion in refusing to disregard Latasha Cure’s deposition as a sham, and the district court did not err in finding that there was a genuine issue of material fact requiring that the defendants’ motion for summary judgment be denied. We therefore affirm the denial of summary judgment.